The appellees in their motion for a rehearing show that as a matter of fact a copy of the deed from Creecy to Simpson certified from the records of Jefferson County was put in evidence, and attach to their motion an agreement of counsel for appellant and a certificate of the trial judge to that effect. They also attach the certified copy from the records of Jefferson County, and show that copies from the records of both Jefferson and Hardin counties were before the court, and that in making up the statement of facts the copy from the records of Jefferson County was omitted, and counsel for appellant agrees that said copy attached to the motion "may be looked to by this court and considered as having been offered and admitted in evidence on the trial thereof, provided this court shall see fit to entertain a rehearing of said cause." A statement of facts filed after the time allowed by law, although agreed to by counsel for both parties and approved by the trial judge, will not be considered by this court. Wilcox v. League, 6 Texas Ct. Rep., 214. This court has no jurisdiction to correct the record of the trial court or to change it. Bogges v. Harris, 90 Tex. 476
[90 Tex. 476]. But it is not now proposed to show that the statement of facts has not been correctly copied into the record. It is admitted that it is correct as made up and it is sought to add to it an additional fact to change this court's judgment upon a record properly made up. There is no law or rule of the court by which this can be done. To allow it, even in an apparently simple instance, would establish a precedent that would lead in principle to grave changes in the record after it has been made and filed and submitted in this court. Parties must see that their records are correctly made up and not seek to change them after the jurisdiction of this court has attached except in the manner provided by law for their correction. While it would probably expedite the final disposition of the controlling questions in this case for this court to consider the copy of the deed attached to the motion for rehearing, it is better that the case should be remanded for another trial than to establish the precedent of allowing a statement of facts to be amended as is sought to be done. The motion will be overruled.
Overruled. *Page 373